MCDONALD, J.,
concurring in part and dissenting in part. I agree with the majority that the judicial review council’s censure of Judge Dean was appropriate.
Judge Dean failed to make court-ordered weekly instalment payments of $250 from August 16,1996, until October 23,1996. From November, 1996, to March, 1997, Dean litigated the issue of whether a wage execution could be imposed upon his state salary. Following a court ruling that Judge Dean’s state salary would be exempt from a wage execution, there was a great deal of adverse publicity. The media reported that Dean had a $100,000 salary as a judge that was exempt from a wage execution, and that he failed to make instalment payments. As a result of this publicity, Dean paid $250 weekly instalments from the end of March, 1997, until July, 1997, when he filed for bankruptcy. Since Dean never made the instalment payments from August, 1996, to October, 1996, however, the council censured him.
*208The instalment order was principally a precondition to obtaining a wage execution, the only means, in Dean’s case, by which a creditor could collect on a valid judgment. See General Statutes §§ 52-356d (a) and 52-361a. Section 52-356d,1 which authorizes an order for “instalment payments,” provides that a “judgment creditor or judgment debtor may move ... for an order for instalment payments”; General Statutes § 52-356d (a); and, in the case of consumer judgments, that compliance with the order “shall stay any property execution . . . .” General Statutes § 52-356d (b). Section 52-356d also provides that the order shall not be enforced by contempt proceedings, but upon default, a wage execution may be sought. General Statutes § 52-356d (d). Section 52-361a provides that when instalment payments are not made, a wage execution may issue.
It is true that Dean had a legal right to argue that his salary was exempt. The resulting publicity, however, concerning a judge who issues court orders, but who refuses to pay when subject to such an order and leaves his creditors without a remedy because he is a state official, was hurtful. The damage to the public confidence in the judiciary came about because of this adverse publicity. I agree with the council’s censure only because that result should have been apparent if good judgment had been exercised. However unintended the harm may be, we must uphold public confidence in the judicial system.
It is unfortunate that Dean, who had a very long record of honorable service, and who was caught up in an impossible financial situation, took the course he did. The majority upholds the council’s censure on the ground that Dean wilfully and intentionally failed to make the court-ordered instalment payments. It was not disputed, however, that, at the time, Dean had no *209assets and had debts of $700,000. His bankruptcy soon followed. Furthermore, the statutory scheme for instalment orders exists primarily for the benefit of debtors. Only under the statute that provided the sole remedy of a wage execution for default could instalment payments be ordered. See Hartford Bank & Trust Co. v. Dansky, 17 Conn. Sup. 295, 296 (1951) (King, J.f Where, as the majority holds, Dean’s failure to pay the instalment order is the basis for censure, I agree with Justice Berdon that Dean should be given an opportunity to pay the instalments to avoid censure. In the case cited by the majority, in which a judge failed to comply with a court order, the judge was given a further opportunity to comply. In re Kading, 74 Wis. 2d 405, 410, 246 N.W.2d 903 (1976).
Accordingly, although I agree that censure was appropriate, I would join Justice Berdon in giving Judge Dean the opportunity to pay the seven instalment payments forthwith to avoid censure.

 Section 52-356d is entitled “Instalment payment order.”